UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4429


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE DEAN LOCKLEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00528-RBH-1)


Submitted:   December 21, 2010            Decided:     January 13, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, PA, Florence, South
Carolina, for Appellant.    William Walter Wilkins, III, United
States Attorney, Columbia, South Carolina, Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Appellant Ronnie Dean Locklear pled guilty to armed

robbery in violation of 18 U.S.C. §§ 1951(a) and 2 (2006), use

of a firearm in the commission of a felony in violation of 18

U.S.C. § 924(c)(1)(A) (2006), and being a felon in possession of

a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and

924(e) (2006).            Locklear’s written plea agreement included a

Federal      Rule    of    Criminal      Procedure      11(c)(1)(C)         stipulated

sentence      of    252    months’    imprisonment.          The     district       court

imposed      the    stipulated   sentence.           Locklear      then     filed    this

timely appeal.

              Locklear’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), questioning the

adequacy of Locklear’s Federal Rule of Criminal Procedure 11

hearing.      Locklear received notice of his right to file a pro se

supplemental brief, but did not do so.                       Because we find no

meritorious grounds for appeal, we affirm.

              Locklear       questions     whether       the         district       court

adequately advised him during his Rule 11 hearing.                            Prior to

accepting a guilty plea, a district court must conduct a plea

colloquy in which it informs the defendant of, and determines

that   the    defendant     comprehends,       the   nature     of    the    charge   to

which he is pleading guilty, any mandatory minimum penalty, the

maximum      possible      penalty    he   faces,      and    the     rights    he     is

                                           2
relinquishing       by       pleading     guilty.            Fed.    R.   Crim.    P.    11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

“In   reviewing      the      adequacy         of       compliance   with   Rule      11,     this

Court should accord deference to the trial court’s decision as

to    how    best    to       conduct          the       mandated     colloquy        with     the

defendant.”     DeFusco, 949 F.2d at 116.

             We have thoroughly reviewed the record in this case,

and conclude that the district court complied with the mandates

of Rule 11 in accepting Locklear’s guilty plea.                                Thus, we hold

that the record affirmatively shows there was a factual basis

for   Locklear’s         plea,       Locklear           understood    the     constitutional

rights he waived in pleading guilty, and Locklear’s guilty plea

was knowing and voluntary.

             Next,       we    conclude         we       lack    jurisdiction      to    review

Locklear’s sentence.              The federal statute governing appellate

review of a sentence, 18 U.S.C. § 3742(c) (2006), limits the

circumstances under which a defendant may appeal a sentence to

which   he   stipulated         in    a   Rule          11(c)(1)(C)    plea    agreement       to

claims that “his sentence was imposed in violation of law [or]

was   imposed   as       a    result      of    an       incorrect    application       of     the

sentencing guidelines [.]”                 United States v. Sanchez, 146 F.3d

796, 797 & n.1 (10th Cir. 1998); United States v. Littlefield,

105 F.3d 527, 527-28 (9th Cir. 1997).                           Here, Locklear’s sentence

was   less   than    the       applicable           statutory       maximum,    and     was    the

                                                    3
precise     sentence    he    had   bargained      for    with      the     Government.

Thus, review of his sentence is precluded by § 3742(c).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Locklear’s conviction and dismiss his appeal

to the extent he challenges his sentence.                     This court requires

that counsel inform Locklear in writing of the right to petition

the Supreme Court of the United States for further review.                          If

Locklear requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court     for    leave   to       withdraw      from     representation.

Counsel’s motion must state that a copy thereof was served on

Locklear.

             We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented       in    the    materials

before    the   court   and    argument        would   not    aid     the    decisional

process.

                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                           4